Title: From George Washington to William Heath, 30 April 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir.
                            Head Quarters Newburgh 30th April 1782
                        
                        Your two favors of yesterday, with their inclosures, were duly delivered to me.
                        I do not think any considerable alteration, need be made, respecting the out Posts, I approve your holding
                            the Troops you mention, in readiness to support them; but it would not be eligable, to advance any more Artillery at
                            present—The Detachments on the Lines, ought to be extremely vigilant.
                        I have written to Mr Sands, to furnish the Reserves, agreably to your requisition of the 6th of Feby last. and
                            have no doubt of his compliance. I am Dr Sir Your most Obedt Servt
                        
                            Go: Washington
                        
                    